FILED
                            NOT FOR PUBLICATION
                                                                            MAR 12 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

WENJING YU,                                      No. 15-70910

              Petitioner,                        Agency No. A099-444-283

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 7, 2018**
                               Pasadena, California

Before: GRABER, W. FLETCHER, and OWENS, Circuit Judges.

      Petitioner Wenjing Yu, a native and citizen of China who alleges

persecution on account of her religion, seeks review of a final order of removal

issued by the Board of Immigration Appeals ("BIA"). The BIA dismissed

Petitioner’s appeal of an immigration judge’s decision denying her applications for

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and protection under the Convention Against

Torture ("CAT"). We deny the petition.

        1. Substantial evidence supports the adverse credibility finding. See Abebe

v. Gonzales, 432 F.3d 1037, 1039–40 (9th Cir. 2005) (en banc) (explaining

substantial evidence standard); 8 U.S.C. § 1252(b)(4)(B) (providing that, for the

court to overturn a factual finding, the record must compel a contrary conclusion).

For example, Petitioner introduced a fraudulent identification card; the

identification card and the household registration card contradicted each other

concerning the date when Petitioner began to live at a particular address (1994

versus 1996); and Petitioner testified falsely that she lived in California, even

though she had been living in Nevada when she testified about living in California.

Those are permissible grounds to disbelieve Petitioner, and we are not compelled

to credit her testimony as true. In view of the adverse credibility finding, the BIA

permissibly ruled that Petitioner’s claims for asylum and withholding of removal

fail.

        2. With respect to Petitioner’s CAT claim, the BIA permissibly concluded

that the record evidence other than Petitioner’s disbelieved testimony was

insufficient to carry Petitioner’s burden of proof. The country condition evidence




                                           2
does not compel a conclusion that Petitioner would be detained and tortured if she

practiced her religion upon returning to China.

      3. Finally, we decline to consider Petitioner’s due process claim concerning

the report about the authenticity of her identification card. Petitioner expressly

withdrew her objection to the report at the agency level, and exhaustion of a claim

is mandatory and jurisdictional. Vargas v. INS, 831 F.2d 906, 907–08 (9th Cir.

1987).

      Petition DENIED.




                                           3